FILED
                            NOT FOR PUBLICATION                              JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RON MORTON, Jr.,                                 No. 08-15338

               Petitioner - Appellant,           D.C. No. CV-06-00873-OWW

  v.
                                                 MEMORANDUM *
JAMES D. HARTLEY, Warden, Avenal
State Prison,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                 Oliver W. Wanger, Senior District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       California state prisoner Ron Morton, Jr. appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Morton contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. Swarthout v. Cooke, 139 S.Ct. 859, 863 (2011); see Roberts v.

Hartley, 2011 WL 1365811 at *2-3 (9th Cir. Apr. 12, 2011) (applying Cooke).

Because Morton raises no procedural challenges, we affirm.

        Petitioner’s motion to stay pending the final outcome of Cooke is denied as

moot.

        AFFIRMED.




                                           2                                    08-15338